—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 12, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s claim that his sentence to the minimum term authorized by law was unconstitutional is unpreserved, and we decline to review it in the interest of justice. Were we to review it, we would find that the sentence, imposed after defendant failed to complete a residential drug treatment program pursuant to his plea agreement, does not rise to the “gross disproportionality violative of constitutional limitations” (People v Broadie, 37 NY2d 100, 111). Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.